Citation Nr: 1041599	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a compensable evaluation for the service-connected 
residuals of a sternum fracture, with traumatic arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1992 to November 
1996.  His Certificate of Release or Discharge from Active Duty, 
DD Form 214, reflects that he also had six years and eleven 
months of prior active duty.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in November 2008, at 
which time the Board decided several issues and remanded the 
present issue for additional development.  The requested 
development has been completed, and the claim is now before the 
Board for further appellate consideration.

The Veteran wrote in May 2010 that he should have been 
awarded separate evaluations for restrictive lung disease 
and the residuals of a fractured sternum in the November 
1996 rating decision, and he submitted medical records 
from the 1990s.  The issue of clear and unmistakable error 
in the November 1996 rating decision which awarded service 
connection for residuals of a fracture of the sternum has 
therefore been raised by the record, but has not been 
adjudicated by the RO.  Thus, that issue has not been 
adjudicated by the RO, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

The Veteran's residual disability from a sternum fracture, with 
traumatic arthritis, is currently characterized by respiratory 
test results showing an FEV1 of 83 percent of predicted, FEV1/FVC 
of over 100 percent of predicted, DLCO of 114 percent of 
predicted, and tenderness in the mid-sternal area.




CONCLUSION OF LAW

The criteria for a compensable evaluation for the residuals of a 
sternum fracture, with traumatic arthritis, have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, 4.97, Diagnostic Codes (DCs) 6843-
5010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, 

subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

In February 2003, December 2004, February 2006, and February 2009 
VA sent the Veteran letters informing him of the types of 
evidence needed to substantiate his claim and its duty to assist 
him in substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the May 2003 rating decision, December 2006 
SOC, and April 2010 SSOC explained the basis for the RO's action, 
and the SOC and SSOC provided him with additional periods to 
submit more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter which VA sent to the Veteran.

The Board finds that the June 2009 VA examination and the April 
2010 addendum were sufficient because the examiners supported 
their conclusions with analysis that can be weighed against the 
other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 
124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (The Board "must be able to conclude that a medical 
expert has applied valid medical analysis to the significant 
facts of the particular case in order to reach the conclusion 
submitted in the medical opinion.").  Furthermore, the 
examination and addendum reports indicate that many respiratory 
symptoms and diseases were considered, and the addendum indicates 
that the Veteran's medical records were reviewed.  The Board 
therefore finds that, although all the disorders and symptoms 
listed in the November 2008 remand instructions were not 
specifically discussed in the reports, restrictive lung diseases 
and symptoms were thoroughly considered.  Only substantial, and 
not strict, compliance with the terms of a Board remand is 
required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  
D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Codes 6840 through 6845 are rated either under the 
General Rating Formula for Restrictive Lung Disease, or the 
primary disorder is rated.  The restrictive lung diseases include 
Diagnostic Code 6840  (diaphragm paralysis or paresis), DC 6841 
(spinal cord injury with respiratory insufficiency), DC 6842 
(kyphoscoliosis, pectus excavatum, pectus carinatum), DC 6843 
(traumatic chest wall defect, pneumothorax, hernia, etc.), DC 
6844  (post-surgical residual, e.g., lobectomy, pneumonectomy), 
and DC 6845 (chronic pleural effusion or fibrosis).  

The General Rating Formula for Restrictive Lung Disease (at DCs 
6840 through 6845) provides that Forced Expiratory Volume in one 
second (FEV-1) of 71- to 
80-percent predicted value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 
to 80 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is 
66- to 80-percent predicted, is rated 10 percent disabling.  FEV-
1 of 56- to 
70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56- to
65-percent predicted, is rated 30 percent disabling.  FEV-1 of 
40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), 
is rated 60 percent disabling.  FEV-1 less than 40 percent of 
predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO 
(SB) less than 40-percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with cardiac 
or respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires outpatient 
oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 
4.97. 

Notes to the General Rating Formula for Restrictive Lung Disease 
provide further rating guidance.  Note (1) provides that a 100-
percent rating shall be assigned for pleurisy with empyema, with 
or without pleurocutaneous fistula, until resolved.  Note (2) 
provides that, following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of the 
date of hospital admission and shall continue for three months 
from the first day of the month after hospital discharge.  Note 
(3) provides that gunshot wounds of the pleural cavity with 
bullet or missile retained in lung, pain or discomfort on 
exertion, or with scattered rales or some limitation of excursion 
of diaphragm or of lower chest expansion shall be rated at least 
20-percent disabling.  Disabling injuries of shoulder girdle 
muscles (Groups I to IV) shall be separately rated and combined 
with ratings for respiratory involvement.  Involvement of Muscle 
Group XXI (DC 5321), however, will not be separately rated.  38 
C.F.R. § 4.97. 

Diagnostic Code 5010 provides that arthritis due to trauma that 
is substantiated by X-ray findings is to be rated as degenerative 
arthritis.  Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or 
joints that involve degenerative arthritis, DC 5003 provides a 20 
percent rating for degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations, and a 10 
percent rating for degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups.  Note (1) provides that the 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with ratings 
based on limitation of motion.  Note (2) provides that the 20 
percent and 10 percent ratings based on X-ray findings, above, 
will not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or 
joints involved that is noncompensable (0 percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Service connection for residuals of a fracture of the sternum was 
established in November 1996, and the RO assigned a 
noncompensable (zero percent) disability rating pursuant to DC 
6899-6843.  At that time, the RO considered service treatment 
records which showed the Veteran suffered a fractured sternum 
during service, which healed without abnormality or residual 
impairment.

The Veteran's specific disability is not listed in the Rating 
Schedule, and the RO assigned DC 6899-6843 pursuant to 38 C.F.R. 
§ 4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded as the first two numbers of the 
most closely related body part and "99."  See 38 C.F.R. § 4.20 
(2010).  The RO determined that the most closely analogous 
diagnostic code is DC 6843, at 38 C.F.R. § 4.97, for traumatic 
chest wall defect, pneumohorax, hernia, etc.


In January 2003, the Veteran filed an increased rating claim, and 
he was afforded a VA examination in April 2003.  Based on the 
findings of the April 2003 VA examination, the RO continued the 
Veteran's noncompensable disability rating but recharacterized 
his disability as residuals of fracture to sternum, with 
traumatic arthritis, and changed the diagnostic code to DC 6843-
5010.
 
Reviewing the evidence of record, the Veteran had a VA 
examination in April 2003 at which his medical records were not 
available for review.  He complained of pain over the sternum 
every other day, which he rated as an eight out of ten.  He said 
the pain increased when he took a deep breath, when his children 
hugged him, or when the weather changed.  On examination there 
was no point of tenderness over the sternum.  The examiner 
diagnosed the Veteran with traumatic arthritis over the sternum.  
X-rays of the sternum were negative.  

At September 2004 VA treatment, the Veteran complained of 
shortness of breath at time on exertion.  He denied any wheezing, 
haemoptysis, or pleuritic chest pain. VA treatment notes indicate 
that the Veteran had pulmonary function tests in October 2004.  
The FEV1 was 86 percent of predicted and FEV1/FVC was 110 percent 
of predicted.  An October 2004 chest X-ray was normal except for 
a borderline cardiac silhouette.  At November 2004 VA treatment 
the Veteran was diagnosed with mild restrictive lung disease.  

The Veteran underwent another VA examination in May 2006, at 
which the claims file was not available.  He reported daily pain 
in his sternal area, which he rated as an eight out of ten in 
intensity and for which he was taking gabapentin and ibuprofen.  
The medications helped, but side effects were gastritis and 
dizziness.  There were no flare-ups noted, corrective devices 
were not used, and there were no constitutional symptoms of bone 
disease.  The examiner opined that there was no effect on the 
Veteran's occupation or on his daily activities.  On examination 
there was no objective evidence of deformity, angulation, false 
motion, shortening, or intra-articular involvement.  There was 
tenderness in the mid-sternal area with no other findings.  The 
examiner noted that there was no change in motion upon 

repeated and resisted testing of the shoulders, and no additional 
limitation was noted.  X-rays of the sternum were negative and 
did not show retrosternal hematoma.  The examiner diagnosed the 
Veteran with a mid-sternal fracture.

In June 2009 the Veteran had another VA examination.  His claims 
file and medical records were reviewed.  It was noted that he 
does not have a history of respiratory system neoplasm, pulmonary 
embolism, respiratory failure, fever, hemoptysis, paroxysmal 
nocturnal dyspnea, or history of weight change.  There was a 
history of lung or chest trauma, non-productive cough, night 
sweats, shortness of breath, swollen ankles, and non-angina chest 
pain.  On examination there were no signs of neoplasm or venous 
congestion, heart sounds and chest expansion were normal, and 
there were no respiratory abnormalities.  The examiner diagnosed 
a history of fractured sternum.  The impact on the Veteran's 
occupation was reported to be problems with lifting and carrying, 
difficulty reaching, lack of stamina, weakness or fatigue, and 
pain.  The Veteran was prevented from exercise, sports, and 
recreation.  There was a mild impact on chores, shopping, and 
travelling and no impact on feeding, bathing, dressing, 
toileting, or grooming.  A pulmonary function test indicated an 
FEV1 of 83 percent of predicted, FEV1/FVC of over 100 percent as 
predicted, and DLCO of 114 percent of predicted.

In an April 2010 VA examination report addendum, the reviewing 
provider indicated that the Veteran's medical records were 
reviewed and showed that he had been diagnosed with obstructive 
sleep apnea in 2007 and had been prescribed a CPAP (continuous 
positive airway pressure) device.  It was noted that the Veteran 
had a mild restrictive lung defect which could have been a result 
of some loss of elasticity of the rib cage from fracture, but no 
overt loss of volume was appreciated.  There was some chronic 
thoracic pain, most likely due to old fractures, and no 
intrathoracic pathology was appreciated.  The reviewing provider 
opined that the obstructive sleep apnea may be due to restriction 
of rib cage movement, but said that was very slight.  No 
obstructive lung defect was indicated by the FEV1/FVC, and there 
was normal diffusion capacity.


The record does not indicate that the Veteran is entitled to a 
compensable evaluation under Diagnostic Code 6843.  A 10 percent 
evaluation requires an FEV1 of 71 to 80 percent of predicted, an 
FEV1/FVC of 71 to 80 percent of predicted, or DLCO (SB) of 66 to 
80 percent of predicted.  38 C.F.R. § 4.97.  October 2004 
pulmonary function testing indicated that FEV1 was 86 percent of 
predicted and that FEV1/FVC was 110 percent of predicted.  June 
2009 pulmonary function testing indicated an FEV1 of 83 percent 
of predicted and FEV1/FVC of over 100 percent as predicted.  It 
was noted in April 2010 that the Veteran had normal diffusion 
capacity.  The record does not indicate that he has had cor 
pulmonale (right heart failure), right ventricular hypertrophy, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
that he requires outpatient oxygen therapy.   Therefore, the 
Veteran does not qualify for a compensable evaluation under DC 
6843.  See id.  The record also does not indicate that the 
Veteran has had pleurisy with empyema, total spontaneous 
pneumothorax, or a gunshot wound of the pleural cavity with 
bullet or missile retained in the lung.  Therefore, he does not 
qualify for a increased evaluation under the notes to the General 
Rating Formula for Restrictive Lung Disease.  See id.

The Veteran also does not qualify for a compensable evaluation 
under Diagnostic Code 5010.  April 2003 and May 2006 X-rays of 
the sternum were negative.  An October 2004 chest X-ray was 
normal except for a borderline cardiac silhouette.  At the May 
2006 VA examination the examiner opined that there was no effect 
on the Veteran's occupation or on his daily activities, and there 
was tenderness in the mid-sternal area with no other findings.  
The examiner noted that there was no change in motion upon 
repeated and resisted testing of the shoulders, and no additional 
limitation was noted.  The record does not show X-ray involvement 
of 2 or more major joints or 2 or more minor joint groups, and 
therefore the Veteran does not qualify for a 10 percent 
evaluation.  38 C.F.R. § 4.71a, DCs 5010-5003.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 
Vet. App. 202 (1995), we are required to consider the Veteran's 
pain, swelling, weakness, and excess fatigability when 
determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the 
Board is not required to assign a separate rating for pain alone.  
The Board recognizes the limitations that the Veteran has as a 
result of his service-connected residuals of a sternum fracture, 
with traumatic arthritis, but the current disability evaluations 
contemplate these limitations.  Therefore, a compensable 
evaluation is not justified.

Given the Veteran's complaints associated with employment, the 
Board has also considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects 
that the Veteran has not required frequent hospitalization for 
the disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
Further, although the Veteran experiences occupational impairment 
such as problems with lifting and carrying, difficulty reaching, 
lack of stamina, weakness or fatigue, and pain, there is no 
indication in the record that the average industrial impairment 
from the disability would be in excess of that contemplated by 
the assigned ratings.  The Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Therefore, the Board has concluded that referral of this case for 
extra-schedular consideration is not in order.

Finally, in light of the holding in Hart, supra, the Board has 
considered whether the Veteran is entitled to "staged" ratings 
for his service-connected residuals of a sternum fracture, with 
traumatic arthritis, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
during the claims period has the disability on appeal been more 
disabling than as currently rated under the present decision of 
the Board. 

The preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Entitlement to a compensable evaluation for residuals of a 
sternum fracture, with traumatic arthritis, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


